Exhibit 10.2




                                   (Renewal A/R Note)


This is a renewal promissory note. The document excise tax in the amount
prescribed by law has been paid in connection with the promissory note renewed
by this note. No additional excise taxes are due on this renewal note.


PROMISSORY NOTE


DIGITAL LIGHTWAVE, INC.



$3,011,404

Effective Date: May 11, 2004



1.    Promise to Pay. Digital Lightwave, Inc. (“Maker” or “Digital”), a Delaware
corporation, whose address is 15550 Lightwave Drive, Clearwater, Florida 33760,
for value received, promises to pay to the order of Jabil Circuit, Inc.
(“Jabil”), a Delaware corporation, at 10560 Dr. Martin Luther King Jr. Street
North, St. Petersburg, Florida 33716, or at such other place as the holder of
this Note designates in writing to Maker, the principal amount of THREE MILLION,
ELEVEN THOUSAND, FOUR HUNDRED FOUR AND 00/100 DOLLARS (U.S. $3,011,404.00) and
to pay interest as required under this Note.


2.    Interest Rate. Maker shall pay interest on the outstanding principal
amount of this Note at a rate of six percent (6%) per year. All interest on this
Note will be computed on the basis of the actual number of days elapsed over a
360-day year.


3.    Payments. Maker shall make the following payments on this Note:
 

a. Upon the execution of this Note, Maker shall make a payment of $100,000.    
b. On each of July 1, 2004, October 1, 2004, January 1, 2005, April 1, 2005,
July 1, 2005, and October 1, 2005, Maker shall make a payment of $150,000.    
c.
On December 31, 2005, Maker shall make a final payment of all outstanding
principal and unpaid interest.



4.    Application and Form of Payments. Until maturity, payments will be applied
to principal. At maturity, payments will be applied first to unpaid attorneys’
fees and accrued interest and then to principal. Payments of interest and
principal must be made in such coin or currency of the United States of America
as at the time of payment is legal tender for the payment of public and private
debts. Payments received after 2:00 p.m. will be treated as being received on
the next banking day.


5.    Prepayment, Late Fee, Interest on Default, and Maximum Interest. Maker may
prepay all or any portion of this Note without penalty. Partial prepayments will
be applied against required principal installments in the inverse order of their
maturities. Therefore, partial prepayments will not affect the due date of any
required installments under this Note until this Note is paid in full. Maker
agrees to pay a late fee equal to one percent (1%) of any payment of either
principal or interest that is not paid within five (5) days of the date the
payment is due. Interest on all amounts not paid when due after maturity,
acceleration, or otherwise, will accrue and be payable at the rate of twelve
percent (12%) per year. Notwithstanding anything in this Note to the contrary,
the annual rate of interest payable on this Note is limited to the maximum rate
of interest now allowed by applicable law or any higher rate of interest allowed
because of a future amendment to applicable law. If any payment of interest, or
any charge in the nature of interest, under this Note would cause the annual
interest rate of this Note to exceed this limitation, Jabil shall credit the
excess amount as a payment of principal under this Note or, if Maker so
requests, return the excess amount to Maker.


6.    Default and Remedies. The occurrence of any of the following events
constitutes a “Default”:
 

a.
the nonpayment when due of any interest or principal under this Note or any
other liability, obligation, or indebtedness owing from Maker to Jabil, whether
at maturity, by acceleration, or otherwise;
    b. a breach by Maker of any representation, warranty, or covenant contained
in this Note or any other agreement between Maker and Jabil;     c. the
initiation of an action or proceeding for the dissolution, termination or
liquidation of Maker;     d.
the insolvency, appointment of a custodian, trustee or receiver for Maker, or
Maker files (or any creditor files against Maker) a petition seeking relief
under any bankruptcy, insolvency, reorganization, or other debtor relief law;
    e.
A lien not expressly approved in writing by Jabil is placed upon or attaches to
any property of Maker, except: (i) liens and security interests of Jabil or
Optel LLC; (ii) liens securing the payment of taxes, either not yet overdue or
the validity of which are being contested in good faith by appropriate
proceedings diligently pursued and available to Maker and with respect to which
adequate reserves have been set aside on its books; (iii) non-consensual
statutory liens (other than liens securing the payment of taxes) arising in the
ordinary course of Maker’s business to the extent: (A) such liens secure
indebtedness which is not overdue or (B) such liens secure indebtedness relating
to claims or liabilities which are fully insured and being defended at the sole
cost and expense and at the sole risk of the insurer or being contested in good
faith by appropriate proceedings diligently pursued and available to Maker, in
each case prior to the commencement of foreclosure or other similar proceedings
and with respect to which adequate reserves have been set aside on its books;
(iv) zoning restrictions, easements, licenses, covenants and other restrictions
affecting the use of real property which do not interfere in any material
respect with the use of such real property or ordinary conduct of the business
of Maker as presently conducted thereon or materially impair the value of the
real property which may be subject thereto; (v) purchase money security
interests in equipment (including capital leases) and purchase money mortgages
on real estate not to exceed $50,000 in the aggregate at any time outstanding so
long as such security interests and mortgages do not apply to any property of
Maker other than the equipment or real estate so acquired, and the indebtedness
secured thereby does not exceed the cost of the equipment or real estate so
acquired, as the case may be; and (vi) any lien on the property of Maker
existing as of the date of this Note; or
    f.
The entry of a judgment or issuance of a writ of execution, garnishment, levy,
attachment or similar process related to any judgment for the payment of money
against Maker in excess of $50,000 in any one case or in excess of $50,000 in
the aggregate and shall remain undischarged or unvacated for a period in excess
of thirty (30) days or execution shall at any time not be effectively stayed, or
any judgment other than for the payment of money, or injunction, attachment,
garnishment or execution is rendered against Maker or any of its assets.



Upon the occurrence of a Default and at any time thereafter, Jabil, at its
option and as often as it desires, may declare all liabilities, obligations, and
indebtedness, including this Note, to be immediately due and payable without
demand, notice, or presentment.


7.    Payment of Costs. Maker shall pay all costs incurred by the holder of this
Note in enforcing or collecting this Note and enforcing each agreement executed
in connection with this Note (including any agreement under which real or
personal property is pledged as security for this Note), including without
limitation all attorneys’ fees, costs, and expenses incurred in all matters of
interpretation, enforcement, and collection, before, during, and after demand,
suit, proceeding, trial, appeal, and post-judgment collection efforts as well as
all costs and fees incurred by the holder of this Note in connection with any
bankruptcy, reorganization, or similar proceeding (including efforts to obtain
relief from any stay) if Maker or any other person or entity liable for the
indebtedness represented by this Note becomes involved in any bankruptcy,
reorganization, or similar proceeding.


8.    Waiver and Consents. Maker and every other person liable at any time for
payment of this Note waives presentment, protest, notice of protest, and notice
of dishonor. Maker expressly consents to all extensions and renewals of this
Note (as a whole or in part) and all delays in time of payment or other
performance under this Note that the holder of this Note grants at any time and
from time to time, without limitation and without any notice to or further
consent of Maker. Maker agrees that its obligations under this Note are
independent of the obligations of any other person or entity that now or later
is obligated to pay this Note. Maker also agrees that Jabil may release any
security for or other obligor of this Note or waive, extend, alter, amend, or
modify this Note or otherwise take any action that varies the risk of Maker
without releasing or discharging Maker from Maker’s obligation to repay this
Note.


9.    VENUE AND WAIVER OF JURY TRIAL. MAKER FURTHER AGREES THAT VENUE FOR EACH
ACTION, SUIT, OR OTHER LEGAL PROCEEDING ARISING UNDER OR RELATING TO THIS NOTE
OR ANY AGREEMENT SECURING OR RELATED TO THIS NOTE SHALL BE THE COUNTY COURT OR
CIRCUIT COURT LOCATED IN HILLSBOROUGH COUNTY, FLORIDA, AND MAKER HEREBY WAIVES
ANY RIGHT TO SUE OR BE SUED IN ANY OTHER COUNTY IN FLORIDA OR ANY OTHER STATE.
MAKER AND JABIL KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ALL RIGHTS TO A
JURY TRIAL IN ANY LAWSUIT, PROCEEDING, COUNTERCLAIM, OR OTHER LITIGATION ARISING
UNDER OR RELATING TO THIS NOTE OR ANY AGREEMENT RELATING TO THIS NOTE. MAKER AND
JABIL HAVE FULLY DISCUSSED THIS PROVISION AND AGREE THAT THIS WAIVER IS SUBJECT
TO NO EXCEPTIONS AND WAS A MATERIAL INDUCEMENT FOR JABIL TO AGREE TO ACCEPT THIS
NOTE.


10.    Miscellaneous. The headings preceding the text of the sections of this
Note have been inserted solely for convenience of reference and do not limit or
affect the meaning, interpretation, or effect of this Note or the sections. The
validity, construction, interpretation, and enforceability of this Note are
governed by the laws of the State of Florida, excluding its laws relating to the
resolution of conflicts of laws of different jurisdictions. Each required
notice, consent, or approval, if any, under this Note will be valid only if it
is given in writing (or sent by telex, telegram, or telecopy and promptly
confirmed in writing) and addressed by the sender to the recipient’s address
that is listed in this Note or to such other address as either party may
designate by written notice to the other party. A validly given notice, consent,
or approval will be effective on receipt if hand delivered to the recipient or
the day it (or the written confirmation of it) is postmarked for dispatch by
first class, postage prepaid, United States mail. These notice provisions apply
only if a notice is required by this Note. They do not apply if no notice is
required. This Note is not assignable by Maker.
 

 

  DIGITAL LIGHTWAVE, INC.       By: /s/ James R. Green  

--------------------------------------------------------------------------------

  Name: James R. Green       Title: CEO

 